Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (US 2014/0274130 A1).
Consider claim 24, Venkatraman et al. show and disclose a location server for supporting a navigation function for a terminal device in a wireless telecommunications system (electronic device 140, such as an assistance server, may be provisioned to selectively transmit information (e.g., via communication link 144) is indicative of at least one candidate position fix mode to one or more mobile devices [paragraph 7, 40]), wherein the location server is operable to provide the terminal device with positioning assistance information for the terminal device to use with positioning measurements made by the terminal device to determine location information for the terminal device in accordance with a plurality of positioning techniques (mobile device 102 may affect one or more positioning functions based at least in part, on information obtained in assistance data 146; Such a candidate position fix mode being selected from a plurality of wireless signal-based positioning modes comprising at least: a first wireless signal-based positioning mode based on first wireless signals transmitted by a terrestrial-based transmitting device, a second wireless signal-based positioning mode based on second wireless signals transmitted a satellite-based transmitting device, and a third wireless signal-based positioning mode based on a combination of the first wireless signals and the second wireless signals [paragraph 7, 57]), wherein the location server comprises controller circuitry and transceiver circuitry configured to operate together such that the location server is operable to: receive from the terminal device an indication of a target location (mobile device 102 may transmit one or more messages 206 to electronic device 140 that may be indicative of a request for assistance data 146 comprising a candidate position fix mode; an example request may be indicative of an initial estimated position and/or an initial estimated course of mobile device [paragraph 53]); establish a first positioning technique for the terminal device to use for navigating towards the target location (electronic device 140 may determine (at least in part) one or more regions within an environment, and/or determine (at least in part) one or more candidate position fix modes [fig. 2, paragraph 50]); establish first positioning assistance information for the first positioning technique for the terminal device; establish a first trigger condition for the terminal device to use a second positioning technique, wherein the first trigger condition depends on the target location; and transmit an indication of the first positioning assistance information and an indication of the first trigger condition to the terminal device (mobile device 102 may subsequently transmit one or more messages 216 to electronic device 140, e.g., to possibly provide feedback regarding all or part of assistance data 146, report certain historical navigation observations, report certain historical signaling observations, request other assistance data, etc.; electronic device 140 may transmit one or more additional messages 212' indicative of one or more newly determined and/or other recommended candidate position fix modes, e.g., determined and/or selected based, at least in part, on feedback obtained via message(s) 216; a candidate position fix mode may be indicative of its corresponding region and/or other conditional information corresponding to its potential use [paragraphs 56, 58]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2013/0130718 A1) in view of Venkatraman et al. (US 2014/0274130 A1).
Consider claim 1, Sharma et al. show and disclose a method of operating a terminal device to provide a navigation function in a wireless telecommunications system comprising the terminal device (A method and apparatus for providing an alert on a portable communication device such as a user equipment (UE) entering an alerting area is provided; UE runs a GPS engine continuously to estimate the location of the UE from the time the alert system is activated [abstract]), wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information received to determine location information for the terminal device (the UE 101 and the wireless network 102 can interact with satellite navigation (sat nav) or global navigation satellite system (GNSS) 103. The sat nay 103, such as Global Positioning System (GPS), Assisted GPS (A-GPS), Global Navigation Satellite System (GLONASS) or Galileo positioning system, enables the UE 101 to estimate its geographical location; the UE 101 estimates its geographical location using an alternate positioning method wherein the alternate positioning method uses information received from the network 102. The alternate positioning method may be a method such as a cell-ID based positioning system, Wi-Fi position system [paragraph 31]), wherein the method comprises: establishing a target location (A user initiates the alert system on UE 101 by providing information about an alert area [paragraph 38]); selecting a first positioning technique to use for navigating towards the target location; receiving first positioning assistance information for the first positioning technique; determining first location information for the terminal device from positioning measurements made by the terminal device in accordance with the first positioning technique and the first positioning assistance information (when the distance between the UE 101 and alerting area is more than R+D, then alternate positioning can be used; the network 102 provides various information such as cell ID, location based functions, and so on; the UE 101 estimates its geographical location using an alternate positioning method wherein the alternate positioning method uses information received from the network; calculating a distance between location of the UE and the alerting area, calculating position of the UE using an alternate positioning method, if the calculated distance is greater than or equal to a predetermined distance threshold [paragraphs 15, 31, 38, 56-59]); establishing a first trigger condition for using a second positioning technique, wherein the first trigger condition is dependent on the target location (The user initiates geographic positioning functionality by setting predefined conditions and a radius bounding the target location for presenting information on the user's communication device when the user approaches the target location; Once activated, the system continuously monitors the current location of the user's communication device through GPS, AGPS, or the like [paragraph 9]); and, in response to determining the first trigger condition is satisfied, determining second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique and second positioning assistance information for the second positioning technique (when the UE 101 is within a defined distance of the alerting area, the GPS positioning method can be used to get the exact position of the UE 101 wherein the defined distance is a third threshold R +D, where D is the pre-defined minimum distance beyond which alternate positioning might fail in alerting when UE 101 enters the alerting area, and R is the maximum radius of the cell (based on its priority) for which the cell-ID positions are calculated; if the obtained/current cell information is present in the database, then the information about current cell is retrieved from the database 204; the distance between the current location of the UE 101 and the alerting area is calculated; and then checked against the third threshold value R+D; if the calculated distance is less than the third threshold value then the method terminates the alternative positioning method in step 1012. Further, it can be inferred that the UE 101 is inside the threshold distance from the alerting area, and therefore the system switches to the GPS positioning system [paragraphs 56-59]).
However, Sharma et al. fail to specifically disclose a method of operating a terminal device to provide a navigation function in a wireless telecommunications system comprising the terminal device and a location server, wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information received from the location server to determine location information for the terminal device; receiving first positioning assistance information from the location server for the first positioning technique; and, in response to determining the first trigger condition is satisfied, determining second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique and second positioning assistance information received from the location server for the second positioning technique.
In the same field of endeavor, Venkatraman et al. show and disclose a method of operating a terminal device to provide a navigation function in a wireless telecommunications system comprising the terminal device and a location server (electronic device 140, such as an assistance server, may be provisioned to selectively transmit information (e.g., via communication link 144) is indicative of at least one candidate position fix mode to one or more mobile devices [paragraph 7, 40]), wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information received from the location server to determine location information for the terminal device (mobile device 102 may affect one or more positioning functions based at least in part, on information obtained in assistance data 146; Such a candidate position fix mode being selected from a plurality of wireless signal-based positioning modes comprising at least: a first wireless signal-based positioning mode based on first wireless signals transmitted by a terrestrial-based transmitting device, a second wireless signal-based positioning mode based on second wireless signals transmitted a satellite-based transmitting device, and a third wireless signal-based positioning mode based on a combination of the first wireless signals and the second wireless signals [paragraph 7, 57]); receiving first positioning assistance information from the location server for the first positioning technique (electronic device 140 may determine (at least in part) one or more regions within an environment, and/or determine (at least in part) one or more candidate position fix modes [fig. 2, paragraph 50]); and, in response to determining the first trigger condition is satisfied, determining second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique and second positioning assistance information received from the location server for the second positioning technique (mobile device 102 may subsequently transmit one or more messages 216 to electronic device 140, e.g., to possibly provide feedback regarding all or part of assistance data 146, report certain historical navigation observations, report certain historical signaling observations, request other assistance data, etc.; electronic device 140 may transmit one or more additional messages 212' indicative of one or more newly determined and/or other recommended candidate position fix modes, e.g., determined and/or selected based, at least in part, on feedback obtained via message(s) 216; a candidate position fix mode may be indicative of its corresponding region and/or other conditional information corresponding to its potential use [paragraphs 56, 58]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have a server provide assistance data regarding candidate positioning modes (techniques) as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 2, and as applied to claim 1 above, Sharma et al. show and disclose the claimed invention except wherein the first trigger condition is established by the terminal device from an indication of the first trigger condition received from the location server.
In the same field of endeavor, Venkatraman et al. show and disclose wherein the first trigger condition is established by the terminal device from an indication of the first trigger condition received from the location server (a candidate position fix mode and/or other assistance data may be indicative of one or more conditional attributes, which may correspond in some manner to a particular candidate position fix mode, one or more identified regions, one or more terrestrial-based transmitting devices (APs 122, TDs 132), one or more satellite-based transmitting devices (SVs 112), mobile device 102, and/or the like or some combination thereof [paragraphs 45, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to set conditions with regards to implementing candidate positioning modes (techniques) as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 3, and as applied to claim 2 above, Sharma et al. show and disclose the claimed invention except wherein the indication of the first trigger condition is received from the location server in association with the first positioning assistance information.
In the same field of endeavor, Venkatraman et al. show and disclose wherein the indication of the first trigger condition is received from the location server in association with the first positioning assistance information (a conditional attribute may indicate that a suggestion to use a particular candidate position fix mode may be a conditioned based upon a period of time, a date, a day, a time, an atmospheric condition, etc.; by way of example, in certain situations a terrestrial-based transmitting device may change its transmit power level, possibly affecting a mobile device's ability to acquire wireless signals transmitted by such transmitting device at times [paragraphs 45, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to set conditions with regards to implementing candidate positioning modes (techniques) as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 4, and as applied to claim 1 above, Sharma et al. show and disclose the claimed invention except wherein the terminal device receives at least one of the first and second positioning assistance information from the location server in response to transmitting a request for the at least one of the first and second positioning assistance information to the location server.
In the same field of endeavor, Venkatraman et al. show and disclose wherein the terminal device receives at least one of the first and second positioning assistance information from the location server in response to transmitting a request for the at least one of the first and second positioning assistance information to the location server (in certain instances a candidate position fix mode may be transmitted to mobile device 102, possibly in response to a request for such information, e.g., as a type of assistance data 146 in one or more messages, data files, and/or the like or some combination thereof. [paragraph 40]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to request assistance data as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 7, and as applied to claim 1 above, Sharma et al. show and disclose the claimed invention except wherein the second positioning assistance information is obtained from the location server before determining the first trigger condition is satisfied.
In the same field of endeavor, Venkatraman et al. show and disclose wherein the second positioning assistance information is obtained from the location server before determining the first trigger condition is satisfied (one or more messages 216 comprising feedback and/or other like information may, at times, be considered to represent a request for new/additional assistance data comprising a candidate position fix mode, e.g., determined and/or selected based, at least in part, on the feedback and/or the like information; apparatus 142 may determine a candidate position fix mode for use by a mobile device for at least one of the plurality of regions; may be performed in advance of, or in response to, a particular request for assistance data comprising one or more candidate position fix modes [paragraphs 58, 61-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit candidate position fix mode without a request or trigger as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 8, and as applied to claim 1 above, Sharma et al. show and disclose the claimed invention except wherein the first and / or second positioning assistance information includes an indication of which of the plurality of positioning techniques should be used by the terminal device as the second positioning technique for determining the second location information.
In the same field of endeavor, Venkatraman et al. show and disclose wherein the first and / or second positioning assistance information includes an indication of which of the plurality of positioning techniques should be used by the terminal device as the second positioning technique for determining the second location information (apparatus 142 may transmit, or initiate transmission of, assistance data to the mobile device, which may be at least indicative of at least one candidate position fix mode [paragraphs 58, 61-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit candidate position fix mode without a request or trigger as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 9, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Sharma et al. further disclose wherein the first and / or second positioning technique includes at least one positioning techniques selected from the group comprising: a global navigation satellite system positioning technique; a wireless local area network positioning technique; a radio network access node identifier positioning technique; a radio network access node ranging technique; a radio beacon positioning technique; a gyroscopic positioning technique; and a barometric pressure measurement positioning technique (he alternate positioning method may be a method such as a cell-ID based positioning system, Wi-Fi position system, control plane methods like Observed Time Difference of Arrival (OTDA) or Enhanced Observed Time Difference (E-OTD) positioning system, and so on; The sat nay 103, such as Global Positioning System (GPS), Assisted GPS (A-GPS), Global Navigation Satellite System (GLONASS) or Galileo positioning system, enables the UE 101 to estimate its geographical location [paragraphs 31, 36]).
Consider claim 10, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Sharma et al. further disclose wherein the first and second positioning techniques rely on the same form of positioning measurements made by the terminal device, but wherein the positioning measurements are made more frequently by the terminal device in accordance with the second positioning technique than in accordance with the first positioning technique (Depending on the distance of the UE 101 from the alerting area and the speed of the UE's 101 travel, the periodicity of obtaining the position fix using GPS can be decreased or increased [fig. 8, paragraphs 47-50]).
Consider claim 11, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Sharma et al. further disclose wherein first trigger condition is associated with a threshold distance from the target location and the first trigger condition is deemed to be satisfied when the first location information for the terminal device indicates the terminal device is within the threshold distance from the target location (UE 101 can be camped on to the cell whose maximum radius is R; the alerting area D is the first threshold distance away from the UE 101; If the distance of the UE 101 from the alerting area is less than R+D, the third threshold distance, then the GPS positioning method can be deployed [paragraph 37]).
Consider claim 12, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Sharma et al. further disclose wherein first trigger condition is associated with an identifier for a radio network access node in the wireless telecommunications system in the vicinity of the target location, and wherein the first trigger condition is deemed to be satisfied when the terminal device determines from radio signalling received from the radio network access node associated with the identifier that the terminal device is within a radio coverage area served by the radio network access node (the alert can be optimized by using the alternate (Cell-ID) positioning method and the GPS positioning method interchangeably based on the distance of the UE 101 from the alerting area with a threshold. The alternate positioning can provide an approximate cell center in which the UE 101 is camped and when the UE 101 is considerably far away from the alerting area. The alternate positioning activates when an event occurs such as when the UE 101 changes cells. [paragraph 50]).
Consider claim 13, and as applied to claim 1 above, Sharma et al. show and disclose the claimed invention except establishing a second trigger condition for using a third positioning technique, wherein the second trigger condition is dependent on the target location; and, in response to determining the second trigger condition is satisfied, determining third location information for the terminal device from measurements made by the terminal device in accordance with the third positioning technique and third positioning assistance information received from the location server for the third positioning technique.
In the same field of endeavor, Venkatraman et al. show and disclose establishing a second trigger condition for using a third positioning technique, wherein the second trigger condition is dependent on the target location; and, in response to determining the second trigger condition is satisfied, determining third location information for the terminal device from measurements made by the terminal device in accordance with the third positioning technique and third positioning assistance information received from the location server for the third positioning technique (electronic device 140 may be provisioned to identify a particular region within an indoor environment (e.g., a building) and suggest a candidate position fix mode that may prove especially useful to mobile device 102 within the identified region; however, in certain other regions of such a building (e.g., near its periphery, nearby window or entryway, nearby an aperture, etc.) certain wireless signals 114 transmitted by satellite-based transmitting devices may be acquired by mobile device 102; thus, a "hybrid" (third) position fix mode may be suggested as a candidate position fix mode since it may be beneficial for mobile device 102 within such a region to acquire wireless signals from a combination of terrestrial-based and satellite-based transmitting devices (e.g. for use by one or more corresponding hybrid capable positioning function, etc.) [paragraph 34]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a third position mode when in an indoor region that can access both satellite and terrestrial positioning as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.
Consider claim 14, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Sharma et al. further disclose in response to determining the first trigger condition is satisfied, launching an application on the terminal device for a location based service (Applications on the devices can be used to create alerts which are generated when the user approaches or reaches a specific point of interest; Once activated, the system continuously monitors the current location of the user's communication device through GPS, AGPS, or the like; when the user reaches the proximity of the alerting area, the user is alerted using a suitable means. The user can be alerted by any means such as message, alarm, vibration, or the like [paragraphs 9, 11]).
Consider claim 15, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 14 above, and in addition, Sharma et al. further disclose wherein the first and / or second positioning assistance information includes information to support the application launched on the terminal device for a location based service (the alternate positioning method can be the cell-ID positioning system.; cell-ID positioning system, such as a Secure User Plane Location (SUPL) protocol based cell-ID positioning system, a cell-ID in control plane based positioning system, or an enhanced cell-ID, can be deployed to estimate the geographical position of the UE 101 effectively; SLP is a server or network equipment stack that handles tasks associated with user authentication, location requests, location-based application downloads [paragraph 36]).
Consider claim 16, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Sharma et al. further disclose wherein the second location information comprises an indication of an identifier or display location for an object at the target location (the UE 101 comprises an AS 104 which interacts with LBS; LBS may be used to identify a location of a person or object, such as discovering the nearest banking cash machine or the whereabouts of a friend or employee, recommending social events in a city, turn by turn navigation to any address or like; when the UE 101 approaches a location, the LBS of the location alerts the UE 101 by sending a message or other means with information which may interest the user [paragraph 32]).
Consider claim 17, Sharma et al. show and disclose a terminal device for providing a navigation function in a wireless telecommunications system comprising the terminal device (A method and apparatus for providing an alert on a portable communication device such as a user equipment (UE) entering an alerting area is provided; UE runs a GPS engine continuously to estimate the location of the UE from the time the alert system is activated [abstract]), wherein the 6Docket No. 14558US01 Preliminary Amendment terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information to determine location information for the terminal device (the UE 101 and the wireless network 102 can interact with satellite navigation (sat nav) or global navigation satellite system (GNSS) 103. The sat nay 103, such as Global Positioning System (GPS), Assisted GPS (A-GPS), Global Navigation Satellite System (GLONASS) or Galileo positioning system, enables the UE 101 to estimate its geographical location; the UE 101 estimates its geographical location using an alternate positioning method wherein the alternate positioning method uses information received from the network 102. The alternate positioning method may be a method such as a cell-ID based positioning system, Wi-Fi position system [paragraph 31]), wherein the terminal device comprises controller circuitry and transceiver circuitry configured to operate together such that the terminal device is operable to: establish a target location (A user initiates the alert system on UE 101 by providing information about an alert area [fig. 2, paragraph 38]); select a first positioning technique to use for navigating towards the target location; receive first positioning assistance information for the first positioning technique; determine first location information for the terminal device from positioning measurements made by the terminal device in accordance with the first positioning technique and the first positioning assistance information (when the distance between the UE 101 and alerting area is more than R+D, then alternate positioning can be used; the network 102 provides various information such as cell ID, location based functions, and so on; the UE 101 estimates its geographical location using an alternate positioning method wherein the alternate positioning method uses information received from the network; calculating a distance between location of the UE and the alerting area, calculating position of the UE using an alternate positioning method, if the calculated distance is greater than or equal to a predetermined distance threshold [paragraphs 15, 31, 38, 56-59]); establish a first trigger condition for using a second positioning technique, wherein the first trigger condition is dependent on the target location (The user initiates geographic positioning functionality by setting predefined conditions and a radius bounding the target location for presenting information on the user's communication device when the user approaches the target location; Once activated, the system continuously monitors the current location of the user's communication device through GPS, AGPS, or the like [paragraph 9]); and, to determine the first trigger condition is satisfied, and in response thereto, to determine second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique and second positioning assistance information for the second positioning technique (when the UE 101 is within a defined distance of the alerting area, the GPS positioning method can be used to get the exact position of the UE 101 wherein the defined distance is a third threshold R +D, where D is the pre-defined minimum distance beyond which alternate positioning might fail in alerting when UE 101 enters the alerting area, and R is the maximum radius of the cell (based on its priority) for which the cell-ID positions are calculated; if the obtained/current cell information is present in the database, then the information about current cell is retrieved from the database 204; the distance between the current location of the UE 101 and the alerting area is calculated; and then checked against the third threshold value R+D; if the calculated distance is less than the third threshold value then the method terminates the alternative positioning method in step 1012. Further, it can be inferred that the UE 101 is inside the threshold distance from the alerting area, and therefore the system switches to the GPS positioning system [paragraphs 56-59]).
However, Sharma et al. fail to specifically disclose a terminal device for providing a navigation function in a wireless telecommunications system comprising the terminal device and a location server, wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information received from the location server to determine location information for the terminal device; receive first positioning assistance information from the location server for the first positioning technique; and to determine second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique and second positioning assistance information received from the location server for the second positioning technique.
In the same field of endeavor, Venkatraman et al. show and disclose a terminal device for providing a navigation function in a wireless telecommunications system comprising the terminal device and a location server (electronic device 140, such as an assistance server, may be provisioned to selectively transmit information (e.g., via communication link 144) is indicative of at least one candidate position fix mode to one or more mobile devices [paragraph 7, 40]), wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information received from the location server to determine location information for the terminal device (mobile device 102 may affect one or more positioning functions based at least in part, on information obtained in assistance data 146; Such a candidate position fix mode being selected from a plurality of wireless signal-based positioning modes comprising at least: a first wireless signal-based positioning mode based on first wireless signals transmitted by a terrestrial-based transmitting device, a second wireless signal-based positioning mode based on second wireless signals transmitted a satellite-based transmitting device, and a third wireless signal-based positioning mode based on a combination of the first wireless signals and the second wireless signals [paragraph 7, 57]); receive first positioning assistance information from the location server for the first positioning technique (electronic device 140 may determine (at least in part) one or more regions within an environment, and/or determine (at least in part) one or more candidate position fix modes [fig. 2, paragraph 50]); and to determine second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique and second positioning assistance information received from the location server for the second positioning technique (mobile device 102 may subsequently transmit one or more messages 216 to electronic device 140, e.g., to possibly provide feedback regarding all or part of assistance data 146, report certain historical navigation observations, report certain historical signaling observations, request other assistance data, etc.; electronic device 140 may transmit one or more additional messages 212' indicative of one or more newly determined and/or other recommended candidate position fix modes, e.g., determined and/or selected based, at least in part, on feedback obtained via message(s) 216; a candidate position fix mode may be indicative of its corresponding region and/or other conditional information corresponding to its potential use [paragraphs 56, 58]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have a server provide assistance data regarding candidate positioning modes (techniques) as taught by Venkatraman et al. in the system of Sharma et al., in order to provide assistance information for using alternate location/positioning methods.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2013/0130718 A1) in view of Venkatraman et al. (US 2014/0274130 A1), and in further view of Fu et al. (US 2017/0006426 A1).
Consider claim 5, and as applied to claim 1 above, Sharma et al., as modified by Venkatraman et al., show and disclose the claimed invention except wherein the terminal device receives at least one of the first and second positioning assistance information from the location server without transmitting a request for the at least one of the first and second positioning assistance information to the location server.
In the same field of endeavor, Fu et al. show and disclose wherein the terminal device receives at least one of the first and second positioning assistance information from the location server without transmitting a request for the at least one of the first and second positioning assistance information to the location server (the UE receives a location information request message from the E-SMLC, where the location information request message carries the type of the current position report, which is a periodical report made at an interval of 10 s and for an indefinite number of times, and also the assistance data to instruct the LIE to select one of the positioning schemes, where the assistance data includes: WLAN positioning condition; GPS positioning condition; OTDOA positioning condition; RF positioning condition [paragraphs 131-136, 142]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to receive location information requests with conditions for positioning schemes as taught by Fu et al. in the system of Sharma et al., as modified by Venkatraman  et al., in order to provide assistance data for selecting a positioning scheme.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2013/0130718 A1) in view of Venkatraman et al. (US 2014/0274130 A1), and in further view of Kubota et al. (WO 2016/130353 A2).
Consider claim 6, and as applied to claim 1 above, Kubota et al., as modified by Venkatraman et al., show and disclose the claimed invention except wherein the terminal device receives at least one of the first and second positioning assistance information in system information transmitted by a radio network access node in the wireless telecommunications system.
In the same field of endeavor, Kubota et al. show and disclose wherein the terminal device receives at least one of the first and second positioning assistance information in system information transmitted by a radio network access node in the wireless telecommunications system (transmitting the additional system information may include at least one of: transmitting system information relating to location, positioning, or navigation services; or transmitting system information based at least in part on a determined location of a UE [paragraphs 272, 403]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to receive system information for location/positioning services as taught by Kubota et al. in the system of Sharma et al., as modified by Venkatraman  et al., in order to information to determine location.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. (EP 2270535 A2) show and disclose a positioning server 10 which is an indoor/outdoor decision apparatus according to the present embodiment. The positioning server 10 is a device that makes an indoor/outdoor decision on whether a mobile communication terminal 20 is located indoors or outdoors, e.g., inside or outside a construction such as an office building or a house. Furthermore, the positioning server 10 is a device that estimates a location of the mobile communication terminal 20. The indoor/outdoor decision by the positioning server 10 is carried out for determining a method of estimating the location of the mobile communication terminal 20. A criterion setting unit 13 is a criterion setting means that sets a criterion for the indoor/outdoor decision by the deciding unit 14, according to the environment information acquired by the environment information acquiring unit 12. The criterion for the indoor/outdoor decision is, for example, a threshold. Namely, if a value based on the communication information is not less than a threshold, an indoor decision is made; if it is below the threshold, an outdoor decision is made. If a large value is used for the threshold, an indoor decision is made only if the building entry loss is large, reading on the claimed “A method of operating a terminal device to provide a navigation function in a wireless telecommunications system comprising the terminal device and a location server, wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device and positioning assistance information received from the location server to determine location information for the terminal device; establishing a first trigger condition for using a second positioning technique, wherein the first trigger condition is dependent on the target location,” (see paragraphs 17, 31, 32).
Yonker et al. (US 2009/0192709 A1) show and disclose an electronic device provides a variety of functionality including at least functionality to determine position. The electronic device may be further configured to select between a plurality of position sources to determine position based upon a variety of selection criteria. When the user in the foregoing example arrives at a destination, satellite navigation receiver 104 may still be active. The position subsystem 122 may observe through position determined by GPS and/or through inertial sensor 230 that the movement of the electronic device 102 has stopped for a defined period of time. At this time the position subsystem 122 may deactivate the satellite navigation receiver 104 to preserve battery power. Position subsystem 122 may also switch to a different position source 208 depending upon other selection criteria, such as switching to Wi-Fi or cellular triangulation, reading on the claimed “wherein the terminal device supports a plurality of positioning techniques which use positioning measurements made by the terminal device; establishing a first trigger condition for using a second positioning technique, wherein the first trigger condition is dependent on the target location; and, in response to determining the first trigger condition is satisfied, determining second location information for the terminal device from measurements made by the terminal device in accordance with the second positioning technique,” (see abstract, paragraphs 14-18, 25, 29, 28-45, 50]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641